Exhibit 10.41

 

Replacement Capital Covenant, dated as of December 15, 2005 (this “Replacement
Capital Covenant”), by Burlington Northern Santa Fe Corporation, a Delaware
corporation (together with its successors and assigns, the “Corporation”), in
favor of and for the benefit of each Covered Debtholder (as defined below).

 

Recitals

 

A. On the date hereof, the Corporation is issuing $500,010,000 aggregate
principal amount of its 6.613% Fixed Rate/Floating Rate Junior Subordinated
Notes due December 15, 2055 (the “Notes”) to BNSF Funding Trust I (the “Trust”).

 

B. On the date hereof, the Trust is issuing 500,000 shares of its 6.613% Fixed
Rate/Floating Rate Trust Preferred Securities (the “Trust Preferred Securities”
and together with the Notes, the “Securities”).

 

C. This Replacement Capital Covenant is the “Replacement Capital Covenant”
referred to in the Prospectus Supplement, dated December 12, 2005, relating to
the Trust Preferred Securities.

 

D. The Corporation desires that the covenants provided in this Replacement
Capital Covenant be enforceable by each Covered Debtholder (as defined herein)
and that the Corporation be estopped from disregarding the covenants in this
Replacement Capital Covenant, in each case to the fullest extent permitted by
applicable law.

 

NOW, THEREFORE, the Corporation hereby covenants and agrees as follows in favor
of and for the benefit of each Covered Debtholder.

 

SECTION 1. Definitions. Capitalized terms used in this Replacement Capital
Covenant (including the Recitals), have the meanings set forth in Schedule I
hereto.

 

SECTION 2. Limitations on Redemption and Repurchase of Securities. The
Corporation hereby promises and covenants to and for the benefit of each Covered
Debtholder that the Corporation shall not, and shall cause the Trust not to,
redeem or repurchase all or any part of the Securities on or before December 15,
2040 except to the extent that the total redemption or repurchase price therefor
is equal to or less than the sum of (a) the Applicable Percentage of the
aggregate net cash proceeds received by the Corporation or its Subsidiaries from
non-affiliates during the 180 days prior to the applicable redemption or
repurchase date from the issuance and sale of Common Stock plus (b) 100% of the
aggregate net cash proceeds received by the Corporation or its Subsidiaries from
non-affiliates during the 180 days prior to the applicable redemption or
repurchase date from the issuance and sale of Replacement Capital Securities
(other than Common Stock). For the avoidance of doubt, persons covered by
Corporation’s dividend reinvestment plan and employee benefit plans shall be
deemed non-affiliates for purposes of this Section 2.



--------------------------------------------------------------------------------

SECTION 3. Covered Debt. (a) The Corporation represents and warrants that the
Initial Covered Debt is Eligible Debt.

 

(b) (i) During the period commencing on the earlier of (x) the date two years
and 30 days prior to the final maturity date for the then effective Covered Debt
and (y) the date on which the Corporation gives notice of redemption of the then
effective Covered Debt if such redemption is in whole or in part and, after
giving effect to such redemption, the outstanding principal of such Covered Debt
would be less than $100,000,000, or (ii) if earlier than the date specified in
clauses (x) and (y) of this Section 3(b)(i), on the date on which the
Corporation or a Subsidiary of the Corporation repurchases the then effective
Covered Debt in whole or in part and, after giving effect to such repurchase,
the outstanding principal amount of such Covered Debt would be less than
$100,000,000, the Corporation shall identify the series of its Eligible Debt
that will become the Covered Debt on the related Redesignation Date in
accordance with the following procedures:

 

(A) the Corporation shall identify each series of its then outstanding long-term
indebtedness for money borrowed that is Eligible Debt;

 

(B) if only one series of the Corporation’s then outstanding long-term
indebtedness for money borrowed is Eligible Debt, such series shall become the
Covered Debt commencing on the related Redesignation Date;

 

(C) if the Corporation has more than one outstanding series of long-term
indebtedness for money borrowed that is Eligible Debt, then the Corporation
shall identify the series that has the latest occurring final maturity date as
of the date the Corporation is applying the procedures in this Section 3(b) and
such series shall become the Covered Debt on the upcoming Redesignation Date;

 

(D) the series of the Corporation’s then outstanding long-term indebtedness for
money borrowed that is determined to be Covered Debt pursuant to clause (B) or
(C) above shall be the Covered Debt for purposes of this Replacement Capital
Covenant for the period commencing on the related Redesignation Date and
continuing to but not including the Redesignation Date as of which a new series
of the Corporation’s outstanding long-term indebtedness is next determined to be
the Covered Debt pursuant to the procedures set forth in this Section 3(b);

 

(E) in connection with such identification of a new series of Covered Debt, the
Corporation shall give the notice provided for in Section 4 within the time
frame provided for in such section.

 

(c) Notwithstanding any other provisions of this Replacement Capital Covenant,
if on any date the Corporation has then outstanding one or more series of
Eligible Subordinated Debt, such one or more series of Eligible Subordinated
Debt shall be identified as Covered Debt in accordance with Section 3(b) and no
Eligible Senior Debt shall then be Covered Debt.

 

2



--------------------------------------------------------------------------------

SECTION 4. Notice. The Corporation covenants that:

 

(a) simultaneous with the execution of this Replacement Capital Covenant or as
soon as practicable after the date hereof, the Corporation shall give notice to
the Holders of the Initial Covered Debt, in the manner provided in the indenture
relating to the Initial Covered Debt, of this Replacement Capital Covenant and
the rights granted to such Holders hereunder;

 

(b) within 30 days after a series of the Corporation’s long-term indebtedness
for money borrowed (1) becomes Covered Debt or (2) ceases to be Covered Debt,
give notice of such occurrence to the holders of such long-term indebtedness for
money borrowed in the manner provided for in the indenture, fiscal agency
agreement or other instrument under which such long-term indebtedness for money
borrowed was issued and, thereafter, publicly announce such occurrence in the
Corporation’s quarterly report on Form 10-Q or Form 10-K, as applicable (or any
successor to such forms), that immediately follows the giving of such notice;

 

(c) promptly upon request by any Holder of Covered Debt, provide such Holder
with an executed copy of this Replacement Capital Covenant.

 

SECTION 5. Term. (a) The obligations of the Corporation pursuant to this
Replacement Capital Covenant shall remain in full force and effect until the
earliest date (the “Termination Date”) to occur of (i) December 15, 2040,
(ii) with respect to particular series of Covered Debt, the date, if any, on
which the Holders of at least 51% by principal amount of each of such Covered
Debt consent or agree in writing to the elimination of such covenants as
covenants in favor of such Holders and (iii) the date on which the Corporation
has no outstanding Eligible Senior Debt or Eligible Subordinated Debt (in each
case without giving effect to the rating requirement in clause (iv) of the
definition of each such term). From and after the Termination Date, the
obligations of the Corporation pursuant to this Replacement Capital Covenant
shall be of no further force and effect with respect to such Holders, or
otherwise.

 

(b) For purposes of Section 5(a), the Holders whose consent or agreement is
required to terminate the covenants in Section 2 shall be the Holders of the
then effective Covered Debt as of a record date established by the Corporation
that is not more than 30 days prior to the date on which the Corporation
proposes to cause the covenants in Section 2 to be of no further force and
effect.

 

SECTION 6. Miscellaneous. (a) This Replacement Capital Covenant shall be
governed by and construed in accordance with the laws of the State of New York
without regard to choice of law principles.

 

(b) This Replacement Capital Covenant shall be binding upon the Corporation and
its successors and assigns and shall inure to the benefit of the Covered
Debtholders as they exist from time-to-time (it being understood and agreed by
the Corporation that any Person who is a Covered Debtholder at the time such
Person acquires or sells Covered Debt shall retain its status as a Covered
Debtholder for so long as the series of long-term indebtedness for borrowed
money of the Corporation owned by

 

3



--------------------------------------------------------------------------------

such Person is Covered Debt and, if such Person initiates a claim or proceeding
to enforce its rights under this Replacement Capital Covenant after the
Corporation has violated its covenants in Section 2 and before the series of
long-term indebtedness for money borrowed held by such Person is no longer
Covered Debt, such Person’s rights under this Replacement Capital Covenant shall
not terminate by reason of such series of long-term indebtedness for money
borrowed no longer being Covered Debt).

 

(c) The Corporation acknowledges that reliance by each Covered Debtholder upon
the covenants in this Replacement Capital Covenant is reasonable and foreseeable
by the Corporation and that, were the Corporation to disregard its covenants in
this Replacement Capital Covenant, each Covered Debtholder would have sustained
an injury as a result of its reliance on such covenants.

 

(d) All demands, notices, requests and other communications to the Corporation
under this Replacement Capital Covenant shall be deemed to have been duly given
and made if in writing and (i) if served by personal delivery upon the
Corporation, on the day so delivered (or, if such day is not a Business Day, the
next succeeding Business Day), (ii) if delivered by registered post or certified
mail, return receipt requested, or sent to the Corporation by a national or
international courier service, on the date of receipt by the Corporation (or, if
such date of receipt is not a Business Day, the next succeeding Business Day),
or (iii) if sent by telecopier, on the day telecopied, or if not a Business Day,
the next succeeding Business Day, provided that the telecopy is promptly
confirmed by telephone confirmation thereof, and in each case to the Corporation
at the address set forth below, or at such other address as the Corporation may
thereafter post on its website as the address for notices under this Replacement
Capital Covenant:

 

Burlington Northern Santa Fe Corporation

2650 Lou Menk Drive

Forth Worth, Texas 76131-2830

(800) 795-2673

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Replacement Capital Covenant
to be executed by its duly authorized officer, as of the day and year first
above written.

 

Burlington Northern Santa Fe Corporation

By:

 

/s/ Linda J. Hurt

   

Linda J. Hurt

Assistant Vice President-

Finance and Treasurer of the

Company



--------------------------------------------------------------------------------

Definitions

 

“Alternative Payment Mechanism” means, with respect to any securities or
combination of securities referred to in the definition of Replacement Capital
Securities, that such securities or related transaction agreements include a
provision, substantially similar to Section 5.4 of the First Supplemental
Indenture, to the effect that (i) if required by a Mandatory Trigger Provision
or if the Corporation has exhausted its rights to defer Distributions at its
option pursuant to an Optional Deferral Provision, the Corporation shall, unless
a Market Disruption Event has occurred and is continuing, (a) issue and sell
shares of its common stock and/or Qualifying Preferred Stock in amount such that
the net proceeds of such sale shall equal or exceed such Distributions and
(b) apply the net proceeds of such sale to pay Distributions to be paid in full,
or (ii) if permitted, but not required, by a Mandatory Trigger Provision, the
Corporation may (a) issue and sell shares of its common stock and/or Qualifying
Preferred Stock in amount such that the net proceeds of such sale shall equal or
exceed such Distributions and (b) apply the net proceeds of such sale to pay
Distributions to be paid in full, provided that the aggregate net proceeds from
the issuance or sale of Qualifying Preferred Stock that may be used to pay
Distributions shall not exceed 25% of the aggregate initial principal amount of
the Notes.

 

“Applicable Percentage” means, in respect of any issuance and sales of Common
Stock during the 180 days prior to the date of redemption or repurchase of any
Securities, (a) if such Securities are redeemed or repurchased after
December 15, 2005 and on or before December 15, 2025, 133.33%, (b) if such
Securities are redeemed or repurchased after December 15, 2025 and on or prior
to December 15, 2035, 200.00%, and (c) if such Securities are redeemed or
repurchased after December 15, 2035 and on or prior to December 15, 2040,
400.00%.

 

“Business Day” means each day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in the City of New York are authorized or
obligated by law, regulation or executive order to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means common stock of the Corporation (including treasury shares
of common stock and shares of common stock sold pursuant to the Corporation’s
dividend reinvestment plan and employee benefit plans).

 

“Corporation” has the meaning specified in the introduction to this instrument.

 

“Covered Debtholder” means each Person (whether a Holder or a beneficial owner
holding through a participant in a clearing agency) that buys, holds or sells
long-term indebtedness for money borrowed of the Corporation during the period
that such long-term indebtedness for money borrowed is Covered Debt.

 

“Covered Debt” means (i) at the date of this Replacement Capital Covenant and
continuing to but not including the first Redesignation Date, the Initial
Covered Debt and



--------------------------------------------------------------------------------

(ii) thereafter, commencing with each Redesignation Date and continuing to but
not including the next succeeding Redesignation Date, the Eligible Debt
identified pursuant to Section 3(b) as the Covered Debt for such period.

 

“Distribution Date” means, as to any securities or combination of securities,
the dates on which periodic Distributions on such securities are scheduled to be
made.

 

“Distribution Period” means, as to any securities or combination of securities,
each period from and including a Distribution Date for such securities to but
not including the next succeeding Distribution Date for such securities.

 

“Distributions” means, as to a security or combination of securities, dividends,
interest payments or other income distributions to the holders thereof that are
not Subsidiaries of the Corporation.

 

“Eligible Debt” means, at any time, Eligible Subordinated Debt or if no Eligible
Subordinated Debt is then outstanding, Eligible Senior Debt.

 

“Eligible Senior Debt” means, at any time, each series of the Corporation’s then
outstanding long-term indebtedness for money borrowed that (i) upon a
bankruptcy, liquidation, dissolution or winding up of the Corporation, ranks
most senior among the Corporation’s then outstanding classes of indebtedness for
money borrowed, (ii) is then assigned a rating by at least one NRSRO (provided
that this clause shall apply on a Redesignation Date only if on such date the
Corporation has outstanding senior long-term indebtedness for money borrowed
that satisfies the requirements of clauses (i), (iii) and (iv) that is then
assigned a rating by at least one NRSRO), (iii) has an outstanding principal
amount of not less than $100,000,000, and (iv) was issued through or with the
assistance of a commercial or investment banking firm or firms acting as
underwriters, initial purchasers or placement or distribution agents. For
purposes of this definition as applied to securities with a CUSIP number, each
issuance of long-term indebtedness for money borrowed of the Corporation that
has (or, if such indebtedness is held by a trust or other intermediate entity
established directly or indirectly by the Corporation, the securities of such
intermediate entity have) a separate CUSIP number shall be deemed to be a series
of the Corporation’s long-term indebtedness for money borrowed that is separate
from each other series of such indebtedness.

 

“Eligible Subordinated Debt” means, at any time, each series of the
Corporation’s then outstanding long-term indebtedness for money borrowed that
(i) upon a bankruptcy, liquidation, dissolution or winding up of the
Corporation, ranks subordinate to the Corporation’s then outstanding series of
indebtedness for money borrowed that ranks most senior, (ii) is then assigned a
rating by at least one NRSRO (provided that this clause (ii) shall apply on a
Redesignation Date only if on such date the Corporation has outstanding
subordinated long-term indebtedness for money borrowed that satisfies the
requirements in clauses (i), (iii) and (iv) that is then assigned a rating by at
least one NRSRO), (iii) has an outstanding principal amount of not less than
$100,000,000, and (iv) was issued through or with the assistance of a commercial
or investment banking firm or firms acting as underwriters, initial purchasers
or placement or distribution



--------------------------------------------------------------------------------

agents. For purposes of this definition as applied to securities with a CUSIP
number, each issuance of long-term indebtedness for money borrowed of the
Corporation that has (or, if such indebtedness is held by a trust or other
intermediate entity established directly or indirectly by the Corporation, the
securities of such intermediate entity have) a separate CUSIP number shall be
deemed to be a series of the Corporation’s long-term indebtedness for money
borrowed that is separate from each other series of such indebtedness.

 

“Explicit Replacement Covenant” means, as to any security or combination of
securities, that the Corporation has made a covenant, substantially similar to
the Replacement Capital Covenant to the effect that the Corporation will redeem
or repurchase such securities only if and to the extent that the total
redemption or repurchase price is equal to or less than the Replacement Capital
Securities as defined herein but as applied to such securities instead of to the
Securities, and that the Corporation has reasonably determined, after
consultation with counsel, that such covenant is binding on the Corporation for
the benefit of one or more series of the Corporation’s long-term indebtedness
for money borrowed.

 

“First Supplemental Indenture” means the First Supplemental Indenture, dated as
of December 15, 2005, between the Corporation and U.S. Bank Trust National
Association, as trustee thereunder.

 

“Holder” means, as to the Covered Debt then in effect, each holder of such
Covered Debt as reflected on the securities register maintained by or on behalf
of the Corporation with respect to such Covered Debt.

 

“Indenture” means the Indenture, dated as of December 8, 2005, between the
Corporation and U.S. Bank Trust National Association, as trustee thereunder, as
amended, supplemented or otherwise modified by the First Supplemental Indenture.

 

“Initial Covered Debt” means the Corporation’s 7.25% Debentures due August 1,
2097, CUSIP No. 12189TAF1.

 

“Intent-Based Replacement Disclosure” means, as to any security or combination
of securities, that the Corporation has publicly stated its intention, either in
the prospectus or other offering document under which such securities were
initially offered for sale or in filings with the Commission made by the
Corporation under the Securities Exchange Act prior to or contemporaneously with
the issuance of such securities, that the Corporation will redeem or repurchase
such securities only with Replacement Capital Securities, as defined herein but
as applied to such securities instead of to the Securities, raised within 180
days prior to the applicable redemption or repurchase date.

 

“Mandatory Trigger Provision” means, as to any security or combination of
securities, a provision in the terms thereof or of the related transaction
agreements to the effect that (i) if Distributions are cumulative, the
Corporation is required to settle Distributions on such securities pursuant to
the Alternative Payment Mechanism or (ii) if Distributions are non-cumulative,
the Corporation is permitted to settle Distributions on



--------------------------------------------------------------------------------

such securities pursuant to the Alternative Payment Mechanism, in each case, if
the Corporation fails to satisfy one or more financial tests set forth in the
terms of such securities or related transaction agreements.

 

“Market Disruption Event” means the occurrence or existence of any of the
following events or sets of circumstances:

 

(a) trading in securities generally on the New York Stock Exchange or any other
national securities exchange or over-the-counter market on which the
Corporation’s common stock or preferred stock is then listed or traded shall
have been suspended or its settlement generally shall have been materially
disrupted;

 

(b) the Corporation would be required to obtain the consent or approval of a
regulatory body (including, without limitation, any securities exchange) or
governmental authority to issue shares of the Corporation’s common stock or
perpetual non-cumulative preferred stock and the Corporation fails to obtain
that consent or approval notwithstanding the Corporation’s commercially
reasonable efforts to obtain that consent or approval; or

 

(c) an event occurs and is continuing as a result of which the offering document
for the offer and sale of the Corporation’s common stock or perpetual
non-cumulative preferred stock would, in the Corporation’s reasonable judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in that offering document or necessary to make the
statements in that offering document not misleading and either (a) the
disclosure of that event at the time the event occurs, in the Corporation’s
reasonable judgment, would have a material adverse effect on the Corporation’s
business or (b) the disclosure relates to a previously undisclosed proposed or
pending material business transaction, the disclosure of which would impede the
Corporation’s ability to consummate that transaction, provided that one or more
events described in this subsection (c) shall not constitute a Market Disruption
Event with respect to more than one interest payment date.

 

“Non-Cumulative Preferred Stock” means preferred stock having Distributions
which may be skipped by the issuer thereof for any number of distribution
periods without any remedy arising under the terms of such securities or related
transaction agreements in favor of the holders of such securities as a result of
such issuer’s failure to pay Distributions, other than Permitted Remedies.

 

“NRSRO” means a nationally recognized statistical rating organization within the
meaning of Rule 15c3-1(c)(2)(vi)(F) under the Securities Exchange Act.

 

“Optional Deferral Provision” means, as to any security or combination of
securities, a provision in the terms thereof or of the related transaction
agreements, substantially similar to Section 4.1 of the First Supplemental
Indenture, to the effect that the issuer thereof may, in its sole discretion,
defer in whole or in part payment of Distributions on such securities for one or
more consecutive Distribution Periods of up to



--------------------------------------------------------------------------------

five years or, if a Market Disruption Event is then continuing, ten years,
without any remedy other than Permitted Remedies as a result of such issuer’s
failure to pay Distributions.

 

“Permitted Remedies” means, as to any security or combination of securities, any
one or more of (i) rights in favor of the holders thereof permitting such
holders to elect one or more directors of the Corporation (including any such
rights required by the listing requirements of any stock or securities exchange
on which such securities may be listed or traded), (ii) prohibitions on the
Corporation paying Distributions on or repurchasing common stock or other
securities that rank junior as to Distributions to such securities for so long
as Distributions on such securities, including deferred distributions, have not
been paid in full or to such lesser extent as may be specified in the terms of
such securities, and (iii) provisions obliging the Corporation to cause such
unpaid Distributions to be paid in full pursuant to an Alternative Payment
Mechanism.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
limited liability company or corporation, unincorporated organization or
government or any agency or political subdivision thereof.

 

“Qualifying Preferred Stock” means preferred stock of the Corporation that
(i) rank pari passu with or junior to the Securities, (ii) are perpetual with no
prepayment obligation on the part of the issuer thereof, whether at the election
of the holders or otherwise, (iii) are Non-Cumulative Preferred Stock and
(iv) either (a) whether by its terms or when taken together with any related
transaction agreement, includes an Explicit Replacement Covenant or (b) includes
a Mandatory Trigger Provision.

 

“Redesignation Date” means, as to the then effective Covered Debt, the earliest
of (i) the date that is two years prior to the final maturity date of such
Covered Debt, (ii) if the Corporation elects to redeem, or the Corporation or a
Subsidiary of the Corporation elects to repurchase, such Covered Debt either in
whole or in part with the consequence that after giving effect to such
redemption or repurchase the outstanding principal amount of such Covered Debt
is less than $100,000,000, the applicable redemption or repurchase date and
(iii) if the then outstanding Covered Debt is not Eligible Subordinated Debt,
the date on which the Corporation issues long-term indebtedness for money
borrowed that is Eligible Subordinated Debt.

 

“Replacement Capital Covenant” has the meaning specified in the introduction to
this instrument.

 

“Replacement Capital Securities” shall mean:

 

(a) with respect to Securities that are redeemed or repurchased after
December 15, 2005 and on or prior to December 15, 2025,

 

(i) Common Stock;

 

(ii) Non-Cumulative Preferred Stock having either:



--------------------------------------------------------------------------------

(A) no maturity or a maturity of at least 60 years and (1) an Explicit
Replacement Covenant or (2) a Mandatory Trigger Provision and Intent-Based
Replacement Disclosure; or

 

(B) no maturity or a maturity of at least 40 years and both (1) an Explicit
Replacement Covenant and (2) a Mandatory Trigger Provision;

 

(iii) cumulative preferred stock with

 

(A) no prepayment obligation on the part of the issuer thereof, whether at the
election of the holders or otherwise; and

 

(B) a requirement that the Preferred Stock converts into common stock of the
Corporation within three years from the date of issuance; or

 

(iv) other securities that:

 

(A) rank upon on a liquidation, dissolution or winding-up of the Corporation
either (1) pari passu with or junior to the Notes or (2) pari passu with the
claims of the Corporation’s trade creditors and junior to all of the
Corporation’s long-term indebtedness for money borrowed (other than the
Corporation’s long-term indebtedness for money borrowed from time to time
outstanding that by its terms ranks pari passu with such securities on a
liquidation, dissolution or winding-up of the Corporation); and

 

(B) include distribution deferral provisions in the terms thereof or of the
related transaction agreements, substantially similar to Sections 4.1 and 4.2 of
the First Supplemental Indenture; and

 

(C) either (1) have no maturity or a maturity of at least 60 years and
Intent-Based Replacement Disclosure, or (2) have no maturity or a maturity of at
least 40 years and an Explicit Replacement Covenant;

 

(b) with respect to Securities that are redeemed or repurchased after
December 15, 2025 and on or prior to December 15, 2035,

 

(i) Common Stock;

 

(ii) securities described in paragraph (a)(ii)-(iv) of this definition;

 

(iii) Non-Cumulative Preferred Stock having either

 

(A) no maturity or a maturity of at least 60 years, and either (1) Intent-Based
Replacement Disclosure or (2) a Mandatory Trigger Provision; or



--------------------------------------------------------------------------------

(B) a maturity of at least 40 years but not more than 59 years, and both (1) an
Intent-Based Replacement Disclosure and (2) a Mandatory Trigger Provision; or

 

(iv) other securities that:

 

(A) rank upon a liquidation, dissolution or winding-up of the Corporation either
(1) pari passu with or junior to the Notes or (2) pari passu with the claims of
the Corporation’s trade creditors and junior to all of the Corporation’s
long-term indebtedness for money borrowed (other than the Corporation’s
long-term indebtedness for money borrowed from time to time outstanding that by
its terms ranks pari passu with such securities on a liquidation, dissolution or
winding-up of the Corporation); and

 

(B) include distribution deferral provisions in the terms thereof or of the
related transaction agreements, substantially similar to Sections 4.1 and 4.2 of
the First Supplemental Indenture;

 

(C) a maturity of at least 40 but not more than 59 years and have Intent-Based
Replacement Disclosure; and

 

(c) with respect to Securities are that redeemed or repurchased after
December 15, 2035 and on or prior to December 15, 2040,

 

(i) Common Stock;

 

(ii) securities described in paragraph b(ii)-(iv) of this definition, or

 

(iii) preferred stock, having a maturity, if any, of at least 60 years, and
either (A) cumulative Distributions and Intent-Based Replacement Disclosure, or
(B) non-cumulative Distributions.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Securities” has the meaning specified in Recital A.

 

“Subsidiary” means, at any time, any Person the shares of stock or other
ownership interests of which having ordinary voting power to elect a majority of
the board of directors or other managers of such Person are at the time owned,
or the management or policies of which are otherwise at the time controlled,
directly or indirectly through one or more intermediaries (including other
Subsidiaries) or both, by another Person.